Citation Nr: 1000707	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-03 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1947 to 
January 1967.  He died in February 2006, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The Board notes that only the 
issue of entitlement to service connection for the cause of 
the Veteran's death was listed as certified for appeal.  See 
VA Form 8.  However, a review of the claims file reveals that 
the appellant has appealed from both the denial of such claim 
and the denial of her claim for entitlement to DIC benefits 
pursuant to 38 C.F.R. § 1318.  As such, the issues on appeal 
are as stated above. 

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was not evaluated as totally disabled for ten 
continuous years immediately preceding his death, was not 
evaluated as totally disabled continuously from the date of 
separation from service and for a period of not less than 
five years immediately preceding his death, and was not a 
former prisoner of war.

2.  The Veteran was not "entitled to receive" 
total disability compensation by way of any of the exceptions 
listed under 38 C.F.R. § 3.22(b).  



CONCLUSION OF LAW

The criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 
1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 
2002); 38 C.F.R. §§ 3.22, 20.1106 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  However, as the 
relevant facts are undisputed and the resolution of the 
appellant's claim is entirely dependent upon the application 
of relevant statutes and regulations, no notice or assistance 
is required under the VCAA in the instant case.  See Kane v. 
Principi, 17 Vet. App. 97, 103 (2003); Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).  

A surviving spouse may establish entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 where it is shown that the 
veteran's death was not the result of his or her own willful 
misconduct and, at the time of death, the veteran was 
receiving, or entitled to receive, compensation for a 
service-connected disability that was (1) rated by VA as 
totally disabling for a continuous period of at least ten 
years immediately preceding death; or (2) rated by VA as 
totally disabling continuously since the veteran's release 
from active duty and for a period of at least five years 
immediately preceding death; or (3) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (a).  For the purposes 
of this section, the total disability rating may be based on 
schedular considerations or on unemployability (TDIU).  38 
C.F.R. § 3.22 (c).  Further, 38 C.F.R. § 3.22(b) sets forth 
eight possible exceptions under which a veteran will be 
considered "entitled to receive" total disability 
compensation even if he or she was not actually receiving 
total disability compensation as specified above.  Under the 
current version of 38 C.F.R. § 3.22, DIC benefits may not be 
awarded based on "hypothetical entitlement" to a total 
disability rating for ten years preceding the veteran's 
death, no matter when the claim was filed.  See Rodriguez v. 
Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. 
Shinseki, 557 F.3d 1371, 1374-77 (Fed. Cir. 2009).

In this case, the Veteran was in receipt of a 100 percent 
disability rating for a lung condition, effective since 
November 2004 until his death in February 2006, a period of 
less than ten years.  The Veteran had not been granted a 
TDIU.  It follows that the Veteran was also not rated as 
totally disabled continuously since separation from service 
for a period of at least five years preceding his death.  The 
appellant does not contend, nor has it been otherwise shown, 
that the Veteran was a former prisoner of war.  As such, the 
Veteran was not in actual receipt of compensation for a 
service-connected disability that was rated as totally 
disabling for any of the required periods of time under 
38 C.F.R. § 3.22(a).  

The appellant concedes these facts but, nevertheless, argues 
that she is entitled to DIC compensation pursuant to 
38 U.S.C.A. § 1318.  She reasons that the Veteran's lung 
condition was 100 percent disabling for many years prior to 
November 2004, and that he should be granted a total 
disability rating retroactively, such that the ten-year 
threshold period would have been satisfied.  This is 
essentially a claim based on "hypothetical entitlement" 
which, as noted above, is barred as a matter of law.  See 
Rodriguez, 511 F.3d at 1156; Tarver, 557 F.3d at 1374-77.  

The appellant has not alleged, nor is there any other 
indication in the evidence of record, that the criteria have 
been met to establish that the Veteran was "entitled to 
receive" total disability compensation under any of the 
exceptions listed in 38 C.F.R. § 3.22(b).  In particular, the 
appellant has not alleged that the Veteran would have been 
receiving total disability compensation for a period of ten 
years preceding his death but for clear and unmistakable 
error (CUE) committed by VA in a prior decision during his 
lifetime.  See 38 C.F.R. § 3.22 (b)(1).  Even if the 
appellant's request for a retroactive total disability rating 
were to be interpreted as challenging a prior decision, the 
appellant has not provided sufficient detail so as to 
identify the decision sought to be attacked collaterally, 
such as the approximate date of such decision, nor has she 
indicated why the Veteran would have been entitled to receive 
a total disability rating for ten years preceding his death 
based on the evidence of record and the law at the time of 
such decision.  See Cole v. West, 13 Vet. App. 268, 277 
(1999).  Accordingly, there is no legal basis to grant the 
appellant's claim for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318.

In denying the appellant's claim, the Board does not wish to 
diminish the Veteran's distinguished service in any way.  
Although the Board is sympathetic to the appellant's claim, 
entitlement to DIC benefits is prefaced on specific and 
unambiguous requirements, which have not been met.  The Board 
has no authority to grant claims on an equitable basis and, 
instead, is constrained to follow the specific provisions of 
law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 
436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply and her claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.


REMAND

Although the Board regrets the additional delay, the 
appellant's claim for entitlement to service connection for 
the cause of the Veteran's death must be remanded in order to 
ensure that due process is followed and that there is a 
complete record upon which to decide such claim so that the 
appellant is afforded every possible consideration.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, the appellant should be provided with notice in 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  In the context of a claim for DIC benefits under 
38 U.S.C.A. § 1310, VCAA notice must include 1) a statement 
of the conditions (if any) for which the veteran was service-
connected at the time of his or her death; 2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and 3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  In addition, if a DIC application and 
accompanying evidence expressly raises a specific issue 
regarding, or the evidence submitted in connection with it 
relates to, a particular element of a claim, VA must provide 
notice that informs the claimant of how to substantiate the 
assertion advanced, taking into account the evidence 
submitted in connection with the application.  Id. at 353.  
The Board notes that the appellant was issued a notice letter 
in June 2006; however, such letter did not contain all of the 
notification as required by Hupp.  As such, upon remand, the 
appellant should be issued a fully VCAA-compliant notice with 
respect to her claim for DIC benefits based on service 
connection for the cause of the Veteran's death.

Additionally, further development is necessary to determine 
whether the Veteran's service-connected bronchial asthma 
contributed to the cause of his death.  In this regard, 38 
C.F.R. § 3.312(c)(3) provides that service-connected diseases 
or injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the individual materially less capable of 
resisting the effects of other disease or injury primarily 
causing death.  Further, where the service-connected 
condition affects vital organs, as distinguished from 
muscular or skeletal functions, and is evaluated as 100 
percent disabling, debilitation may be assumed.  Under 38 
C.F.R. § 3.312(c)(4), there are primary causes of death 
which, by their very nature, are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions.  Nevertheless, even in such cases, it must be 
considered whether a reasonable basis may exist for holding 
that a service-connected condition was of such severity as to 
have a material influence in accelerating death.  However, it 
would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.

In this case, the Veteran's certificate of death identifies 
the primary cause of death as myocardial infarction, due to 
ischemic heart disease that had been present for years.  
Dementia and hypertension are also listed as other 
significant conditions that contributed to the Veteran's 
death but did not result in the immediate cause of death.  
Although the Veteran was not service-connected for any of 
these conditions at the time of death, he was in receipt of a 
100 percent disability rating for bronchial asthma, effective 
since November 2004.  As this condition affected a vital 
organ, debilitation from such condition is assumed.  See 38 
C.F.R. § 3.312(c)(3).  Moreover, the Board notes that the 
Veteran's rating for his service-connected lung condition had 
previously been rated as 10 percent disabling effective since 
February 1967, which appears to indicate that such condition 
was progressive in nature.  See 38 C.F.R. § 3.312(c)(4).  
Nevertheless, it remains unclear whether such impairment of 
lung function rendered the Veteran materially less capable of 
resisting the effects of other disease, such as hypertension 
or ischemic heart disease, thereby causing his death.  In 
this respect, the claims file contains a February 2006 note, 
dated 2 days after a VA physician certified the cause of the 
Veteran's death, asking such physician whether any of the 
Veteran's service-connected disabilities were related to his 
cause of death.  However, it does not appear that a response 
was received to such question.  Upon remand, a VA opinion 
should be obtained as to the effect, if any, of the Veteran's 
service-connected lung condition on his cause of death.

Accordingly, the case is REMANDED for the following action:

1.  Issue the appellant a VCAA-
compliant notice that informs her of 
the evidence and information necessary 
to substantiate her claim for service 
connection for the cause of the 
Veteran's death.  Specifically, the 
notice should include a list of the 
conditions for which the Veteran was 
service-connected at the time of his 
death, an explanation of the evidence 
and information required to 
substantiate a DIC claim based on a 
previously service-connected condition, 
and an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected, as required by Hupp, 
supra.  

2.  After issuing such notice, obtain a 
VA opinion as to the effect, if any, of 
the Veteran's service-connected lung 
condition on his cause of death.  The 
claims file should be provided to the 
examiner for review, and such review 
should be noted in the examiner's 
report.  The examiner should be 
requested to render an opinion as to 
whether it is at least as likely as not 
that the Veteran's service-connected 
lung condition contributed 
substantially or materially to his 
death.  All conclusions should be set 
forth in a legible report.

3.  Then readjudicate the appellant's 
claim of service connection for the 
cause of the Veteran's death.  If the 
claim remains denied, issue a 
supplemental statement of the case, 
which addresses all evidence associated 
with the claims file since the last 
statement of the case, as well as all 
relevant law.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


